Citation Nr: 0844919	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder, 
including as due to herbicide exposure in service.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease with osteoarthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran served on active duty from November1966 to August 
1968, to include verified service in the Republic of Vietnam 
from January to August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Subsequent to this initial 
decision, jurisdiction of the file was transferred to the RO 
in Newark, New Jersey.

During the appeal period, the RO assigned an additional 10 
percent rating for neurological deficits pertaining to the 
veteran's left lower extremity, as due to his service-
connected degenerative disc disease with osteoarthritis of 
the lumbar spine.  That rating has not been appealed and is 
not for consideration herein.

The issues of whether new and material evidence has been 
received to reopen a claim of service connection for a skin 
disability, and entitlement to service connection for PTSD, 
are addressed in the remand that follows the order section of 
this decision. 


FINDING OF FACT

During the initial rating period, the veteran's degenerative 
disc disease with osteoarthritis of the lumbar spine 
manifested flexion limited to not less than 45 degrees, no 
incapacitating episodes, and no findings of ankylosis.




CONCLUSION OF LAW

The requirements are not met for an initial rating higher 
than 20 percent for degenerative disc disease with 
osteoarthritis of the lumbar spine during the initial rating 
period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

Pertaining to the veteran's lumbar spine initial rating 
claim, initial notice was sent contemporaneous with the 
August 2006 rating decision that assigned an initial 
disability rating.  Following the provision of the required 
notice and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claim in September 
and December 2007.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
this initial rating claim would have been different had VCAA 
notice been provided before the initial adjudication of the 
claims.

The veteran was provided notice of the type of evidence 
necessary to establish a disability rating in March 2006, 
August 2006, and September 2007, and the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Regarding the veteran's lumbar spine claim, as 
mentioned, notice of the disability rating and effective date 
elements was provided in conjunction with the August 2006 
rating decision and, apart from the evidence of record, there 
is no indication that the veteran has identified any 
additional evidence in support of his claim; therefore, any 
error in the timing of such notice is non-prejudicial.

The veteran has been afforded appropriate VA examinations and 
service treatment records and pertinent VA medical records 
have been obtained.  With respect to his lumbar spine initial 
rating claim on appeal, the veteran failed to appear for a 
scheduled VA examination in August 2007, but the RO 
rescheduled an examination for November 2007, and a report of 
that examination is of record.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  In sum, the Board is satisfied 
that that any procedural errors in the originating agency's 
development and consideration of the initial rating claim was 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Initial Rating of Lumbar Spine Disability

The RO has evaluated the veteran's lumbar spine disorder 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243, 
intervertebral disc syndrome, which provides for evaluation 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  (A hyphenated Diagnostic Code is used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.)  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine. 
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
"Combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Section 4.71a (Plate V) indicates that 
normal range of motion of the thoracolumbar spine is flexion 
to 90 degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent evaluation with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, the veteran's lumbar spine disorder was 
addressed by VA spine examinations in February 2006 and 
November 2007.  The Board has focused on the specific 
findings from those examination reports relevant to the cited 
diagnostic criteria, notably the findings concerning 
incapacitating episodes, limitation of flexion, and 
ankylosis.  In this regard, the Board notes that the General 
Rating Formula for Diseases and Injuries of the Spine does 
not provide a rating in excess of 20 percent based upon 
thoracolumbar spine motions other than flexion (40 percent 
for forward flexion limited to 30 degrees or less).  

A 40 percent evaluation of the thoracolumbar spine is 
provided for favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a.  Ankylosis is immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  See 
Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996).   

During the November 2007 VA spine examination, the veteran 
was diagnosed with severe degenerative disc disease.  The 
veteran has not indicated that he experiences incapacitating 
episodes involving his lumbar spine, and incapacitating 
episodes are not shown by the evidence of record.  Such 
evidence, including the absence of complaints or reports or 
findings of incapacitating episodes, demonstrates that a 
higher rating than 20 percent is not warranted under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes for any period of the claim.  
38 C.F.R. § 4.71a.  

As to range of motion, the veteran had forward flexion that 
produced moderate pain with motion from 0 to 60 degrees upon 
examination in February 2006.  Even taking into account the 
orthopedic factors outlined in 38 C.F.R. §§ 4.40 and 4.45, 
and in view of DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995), there is no basis for a higher evaluation.  The Board 
has considered the veteran's reports of pain with motion, 
particularly as the VA examiner indicated that motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Moreover, upon 
examination in November 2007, the veteran had flexion to 60 
degrees, with pain beginning at 45 degrees and ending at 60 
degrees.  Painful motion is considered limited motion at the 
point that the pain actually sets in.  See VAOPGCPREC 9-98.  
The November 2007 VA examiner noted that the veteran was able 
to perform repetitive motion without any change in his range 
of motion or pain level.  Essentially, even with 
consideration of such orthopedic factors, the evidence 
reflected in the VA examination reports does not show a 
limitation of motion upon forward flexion of the 
thoracolumbar spine more nearly approximating 30 degrees or 
less, as required for a higher disability rating of 40 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.  

Additionally, there is no indication of ankylosis of the 
lumbar spine, let alone favorable ankylosis of the entire 
thoracolumbar spine.  Because there is no evidence of 
favorable ankylosis of the entire thoracolumbar spine, a 
higher disability rating of 40 percent is not warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a.  

The final inquiry for the Board is whether assignment of any 
separate compensable evaluations is warranted for associated 
objective neurological abnormalities.  In this regard, the 
Board again notes that the veteran was assigned a separate 10 
percent rating for his left lower extremity neurological 
deficits by way of a December 2007 rating decision.  The 
veteran has not claimed to experience incontinence or 
frequent use of bladder or bowels.  He has not complained of 
obstipation (intractable constipation) or erectile 
dysfunction. 

With respect to the veteran's right lower extremity, the most 
recent November 2007 VA examination report indicates the 
veteran's chief complaints were of pain radiating from the 
low back, through the left buttocks, and down to the left 
foot.  He did not contend right leg pain.  Upon physical 
examination, the veteran had spasm, pain with motion , and 
tenderness in both sides of his low back and an antalgic gait 
due to the fact that the veteran kept his left leg in an 
extended position.  Motor and sensory testing of the right 
leg was full.  While knee and ankle jerk reflexes were absent 
in the right leg, the examiner did not attribute this sign to 
the veteran's disability.  In essence, he does not suffer 
from right leg neurological abnormalities in conjunction with 
his service-connected lumbar spine disability.

Overall, the evidence does not support an initial evaluation 
in excess of 20 percent for degenerative disc disease with 
osteoarthritis of the lumbar spine for any period of initial 
rating appeal, and the veteran's claim for that benefit must 
be denied.  
38 C.F.R. §§ 4.3, 4.7.  The Board has considered whether a 
higher rating is warranted for any portion of the initial 
evaluation period; however, at no time during the period in 
question has the disability warranted more than a 20 percent 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West; 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The record reflects that the veteran has 
not required hospitalization for his lumbar spine disability 
and that the manifestations of this disability are 
contemplated by the schedular criteria.  None of the evidence 
shows that the manifestations of degenerative disc disease 
with osteoarthritis are unusual or exceptional.  In sum, 
there is no indication that the average industrial impairment 
from his lumbar spine disability would be in excess of that 
contemplated by assigned initial evaluation.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial evaluation in excess of 20 percent for 
degenerative disc disease with osteoarthritis of the lumbar 
spine is denied.


REMAND

Reopening Service Connection for a Skin Disorder

In this case, the record shows that service connection for a 
skin disorder was denied by a rating decision of May 1969.  
It appears that a May 1969 rating decision denied service 
connection for a skin condition.  The bases for the decision 
appear to be that the veteran's skin disorder preexisted 
service, as evidenced by the veteran's history of similar 
pre-service rash (to the face and cubital fossae) while in 
high school, and service entrance notation at induction of 
excoriations on the back.  The evidence at the time of the 
May 1969 rating decision also included a suspected diagnosis 
of mild atopic eczema that was clinically and moderately 
symptomatic.  The May 1969 rating decision did not explicitly 
find that the veteran's preexisting skin disorder noted at 
service entrance was not aggravated by service, but cited 
evidence of non-aggravation in service, namely, that service 
treatment records were negative for rash or other skin 
disorder.  The May 1969 rating decision also noted that 
evidence included involvement of skin disorder to the arms, 
chest, groin, and back that has resulted in a diagnosis of 
mild atopic eczema.

In November 1969, the veteran filed a notice of disagreement 
to the May 1969 rating decision denial of service connection 
for a skin disorder, and the RO issued a Statement of the 
Case in October 1969, continuing the denial of his claim.  
Because the record does not show that the veteran perfected 
his appeal by filing a timely VA Form 9 or equivalent 
document, the May 1969 rating decision became a final 
decision, and new and material evidence is required to reopen 
a claim for service connection for a skin disorder.  

In the claim to reopen service connection for a skin disorder 
currently on appeal, the veteran again seeks service 
connection for a skin disability, claimed as due to herbicide 
exposure; however, it does not appear that the RO has 
considered or adjudicated this claim as a claim to reopen.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that, because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by 38 
U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of the 
evidence that must be presented.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further held that the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, the record does not reflect 
that the veteran has been provided Kent-compliant notice with 
respect to his claim to reopen.  

Service Connection for PTSD

The veteran contends, essentially, that exposure to combat 
and non-combat stressors while serving in the Republic of 
Vietnam caused his PTSD.  In correspondence received in 
January 2006, the veteran asserted in-service stressful 
events that include receipt of a Combat Infantry Badge (CIB); 
combat that involved injury to the right leg; seeing burned 
bodies and bodies that were put into body bags; seeing 
soldiers step on mines; and sniper and mortar attacks.  He 
reported that these events occurred during the 1968 TET 
Offensive while he was stationed in Da Nang Bien Hoa, Cam 
Rahn Bay from January 1968 to August 1968.  

The veteran was accorded a VA PTSD examination in February 
2006.  His claims file was reviewed.  The veteran reported 
seeing bodies during the TET Offensive of 1968 and noted that 
he fell off a truck during a mortar attack.  After discussion 
of pertinent history and mental status evaluation, the 
examiner wrote a diagnosis of PTSD.  

The evidence shows that the veteran served in the Republic of 
Vietnam during the Vietnam Era.  A review of available 
service personnel records, to include the veteran's 
Department of Defense Form 214 (DD-214), shows a military 
occupational specialty of a supply clerk.  The veteran's last 
assignment was to the 101st Airborne's 426th Supply and 
Service Battalion, Company B.  

Such reports of sniper fire and mortar attacks on the base 
where the veteran was stationed in Vietnam, specifically the 
Da Nang, Bien Hoa, Cam Rahn Bay during the TET Offensive, 
which included January 1968 and February 1968, include enough 
information regarding these stressors to warrant further 
meaningful verification efforts that include at least search 
of the unit histories for January and February 1968.   The RO 
or AMC should attempt to verify the veteran's alleged 
stressors through all available sources, such as research of 
unit histories and contacting the U. S. Army and Joint 
Services (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records (USASCRUR)).  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (corroboration 
of every detail of a stressor, such as the claimant's own 
personal involvement during mortar attacks on the veteran's 
unit, is not necessary); see also Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (independent evidence of the occurrence of a 
stressful event implies the veteran's personal exposure).  

Accordingly, the issues of reopening service connection for a 
skin disorder and service connection for PTSD are REMANDED to 
the RO or Appeals Management Center in Washington, DC, for 
the following action:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2008), to include notice of the 
definition of new and material evidence 
applicable to claims to reopen and notice 
that complies with Kent.  The notice 
should specifically advise the veteran of 
the bases for the May 1969 rating decision 
denial of service connection for skin 
disorder, that is, that the skin disorder 
preexisted service and was not aggravated 
by service.  The notice should also 
describe what evidence would be necessary 
to substantiate the elements required to 
establish service connection for a skin 
disorder, including as a presumptive 
disorder due to herbicide exposure in 
service, and including competent medical 
opinion evidence directly relating a 
current skin disability to in-service 
exposure to herbicides (in-service 
exposure to herbicides having been 
established by service in Vietnam).

2.  The RO/AMC should order research of 
unit histories of the veteran's unit in 
Vietnam during the 1968 TET Offensive, 
including in January and February 1968.  
If such research does not provide 
verification of reported in-service 
stressful events of sniper fire and mortar 
attacks on the veteran's unit, the RO/AMC 
should contact the U.S. Army and Joint 
Services Records Research  Center (JSRRC), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150, and ask that they provide 
any available information that might 
corroborate the veteran's in-service 
stressors, including specifically unit 
histories.  The RO should request 
verification of reported in-service 
stressful events of sniper fire and mortar 
attacks on the veteran's unit during the 
1968 TET Offensive.  Any response and/or 
additional records must be associated with 
the claims file.  

3.  The RO or the AMC should readjudicate 
the issues of service connection for a 
skin disorder (including as due to 
herbicide exposure in service) and service 
connection for PTSD.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and should be afforded the requisite 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


